DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1+4,+5, 2, 3, 6-10, 16-20  of U.S. Patent No.  US11201034 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they represent same invention and claims with identical limitations.
The claims are compared and listed below.

US application 17531348 claim 
 US Patent11201034 B2
1. A plasma processing apparatus comprising: a processing container; an electrode configured to place a substrate thereon in the processing container; a plasma generation source configured to supply plasma into the processing container; a bias power supply configured to supply a bias power of a desired waveform to the electrode; a power supply configured to supply a voltage of a desired waveform to an inner wall of the processing container; and a controller configured to control the voltage such that a first state where the voltage has a first voltage value and a second state where the voltage has a second voltage value higher than the first voltage value are periodically repeated, and the first voltage value is applied when a potential of the electrode is positive, and the second voltage value is applied when the potential of the electrode is negative.
A plasma processing apparatus comprising: a processing container; an electrode configured to place a substrate thereon in the processing container; a plasma generation source configured to supply plasma into the processing container; a bias power supply configured to supply a bias power of a desired waveform to the electrode; a part exposed to the plasma in the processing container; a power supply configured to supply a voltage of a desired waveform to the part; and a controller configured to execute a process including a first control procedure in which a first state where the voltage has a first voltage value and a second state where the voltage has a second voltage value higher than the first voltage value are periodically repeated, and the first voltage value is applied in a partial period in each cycle of a potential of the electrode, and the second voltage value is applied such that the first state and the second state are continuous. 

4. The plasma processing apparatus according to claim 1, wherein the partial period includes a timing at which the potential of the electrode becomes a positive peak.

5. The plasma processing apparatus according to claim 1, wherein the partial period includes a timing at which the potential of the electrode becomes a negative peak.



2. The plasma processing apparatus according to claim 1, wherein the potential of the electrode is determined by a periodically varying parameter as measured in a transmission path of the bias power, or a signal synchronized with a cycle of the radio- frequency or a pulse wave of the bias power, and the periodically varying parameter includes at least one of a voltage, a current, an electromagnetic field, a change in light emission of generated plasma, and a change in sheath thickness of the plasma on a target object.
2. The plasma processing apparatus according to claim 1, wherein the potential of the electrode is determined by a periodically varying parameter as measured in a transmission path of the bias power, or a signal synchronized with a cycle of the radio-frequency or a pulse wave of the bias power, and the periodically varying parameter includes at least one of a voltage, a current, an electromagnetic field, a change in light emission of generated plasma, and a change in sheath thickness of the plasma on a target object.


3. The plasma processing apparatus according to claim 1, wherein the power supply is a direct current (DC) power supply.
3. The plasma processing apparatus according to claim 1, wherein the power supply is a direct current (DC) power supply.


4. The plasma processing apparatus according to claim 1, wherein two or more voltage values are taken in the first state.
6. The plasma processing apparatus according to claim 1, wherein two or more voltage values are taken in the first state.


5. The plasma processing apparatus according to claim 1, wherein two or more voltage values are taken in the second state.
7. The plasma processing apparatus according to claim 1, wherein two or more voltage values are taken in the second state.


6. The plasma processing apparatus according to claim 1, wherein the second voltage value in the second state is zero.
8. The plasma processing apparatus according to claim 1, wherein the second voltage value in the second state is zero.


7. The plasma processing apparatus according to claim 1, wherein the controller is further configured to control the voltage such that the first state, the second state, and two or more states where the voltage has two or more voltage values are periodically repeated, the first voltage value in a partial period in each cycle of a potential of the electrode is applied, and the second voltage value and the two or more voltage values are sequentially repeated such that the first state, the second state, and the two or more states are continuous.
9. The plasma processing apparatus according to claim 1, wherein the first control procedure of the process periodically repeats the first state, the second state, and two or more states where the voltage has two or more voltage values, applies the first voltage value in a partial period in each cycle of a potential of the electrode, and sequentially repeats the second voltage value and the two or more voltage values such that the first state, the second state, and the two or more states are continuous.


8. The plasma processing apparatus according to claim 2, wherein the voltage is intermittently stopped in a cycle independent of the cycle.
10. The plasma processing apparatus according to claim 1, wherein the process includes a second control procedure in which the voltage is intermittently stopped in a cycle independent of a cycle of the first control procedure.


9. The plasma processing apparatus according to claim 1, wherein a pulsed DC power is applied to the electrode instead of the waveform of the bias power.
The plasma processing apparatus according to claim 1, wherein a pulsed DC power is applied to the electrode instead of the waveform of the bias power.



10. The plasma processing apparatus according to claim 1, wherein a deposition shield is provided in the inner wall of the processing container.
11. The plasma processing apparatus according to claim 1, wherein the part is at least one of parts in the processing container including a ceiling wall, an insulator ring, a deposition shield, and a baffle plate, or dedicated parts disposed outside a processing space or gas space formed under an upper electrode facing the electrode or a space above an edge ring.



11. A plasma processing apparatus comprising: a processing container; an electrode configured to place a substrate thereon in the processing container; a plasma generation source configured to supply plasma into the processing container; a bias power supply configured to supply a bias power of a desired waveform to the electrode; a radio-frequency power supply configured to supply a radio-frequency voltage having a frequency equal to or higher than a frequency of the voltage of the bias power of the desired waveform to an inner wall of the processing container; and a controller configured to apply the radio-frequency voltage so as to generate a reverse phase with respect to a phase of the potential of the electrode.
13. A plasma processing apparatus comprising: a processing container; an electrode configured to place a substrate thereon in the processing container; a plasma generation source configured to supply plasma into the processing container; a bias power supply configured to supply a bias power of a desired waveform to the electrode; a part exposed to the plasma in the processing container; a radio-frequency power supply configured to supply a radio-frequency voltage having a frequency equal to or higher than a frequency of the voltage of the bias power of the desired waveform; and a controller configured to execute a process including a first control procedure in which the radio-frequency voltage is applied to the electrode so as to generate a predetermined phase difference with respect to a phase of the potential of the electrode.


12. The plasma processing apparatus according to claim 11, wherein a pulsed DC power is applied to the electrode instead of the waveform of the bias power.
14. The plasma processing apparatus according to claim 13, wherein the part is at least one of parts in the processing container including a ceiling wall, an insulator ring, and a baffle plate, or dedicated parts disposed outside a processing space or gas space formed under an upper electrode facing the electrode or a space above an edge ring.


13. A cleaning method for a plasma processing apparatus including: a processing container; an electrode configured to place a substrate thereon in the processing container; a plasma generation source configured to supply plasma into the processing container; a bias power supply configured to supply a bias power of a desired waveform to the electrode; and a power supply configured to supply a voltage of a desired waveform to an inner wall of the processing container, the cleaning method comprising: periodically repeating a first state where the voltage has a first voltage value and a second state where the voltage has a second voltage value higher than the first voltage value; and applying the first voltage value when a potential of the electrode is positive, and applying the second voltage value when the potential of the electrode is negative.
16. A control method for a plasma processing apparatus including: a processing container; an electrode configured to place a substrate thereon in the processing container; a plasma generation source configured to supply plasma into the processing container; a bias power supply configured to supply a bias power of a desired waveform to the electrode; a part exposed to the plasma in the processing container; and a power supply configured to supply a voltage of a desired waveform to the part, the control method comprising: periodically repeating a first state where the voltage has a first voltage value and a second state where the voltage has a second voltage value higher than the first voltage value; and applying the first voltage value in a partial period in each cycle of a potential of the electrode, and applying the second voltage value such that the first state and the second state are continuous.


14. The cleaning method according to claim 13, further comprising: generating a synchronization signal synchronized with the potential of the electrode; generating a control signal for the power supply output from the synchronization signal; and transmitting the generated control signal to at least one of the power supply and a phase shift circuit, and wherein the voltage is supplied to the part from at least one of the power supply and the phase shift circuit.
17. The control method according to claim 16, further comprising: generating a synchronization signal synchronized with the potential of the electrode; generating a control signal for the power supply output from the synchronization signal; and transmitting the generated control signal to at least one of the power supply and a phase shift circuit, and wherein the voltage is supplied to the part from at least one of the power supply and the phase shift circuit.


15. The cleaning method according to claim 13, wherein the power supply is a DC power supply.
18. The control method according to claim 16, wherein the power supply is a DC power supply.


16. A cleaning method for a plasma processing apparatus including: a processing container; an electrode configured to place a substrate thereon in the processing container; a plasma generation source configured to supply plasma into the processing container; a bias power supply configured to supply a bias power of a desired waveform to the electrode; and a power supply configured to supply a radio-frequency voltage having a frequency equal to a frequency of the voltage of the bias power of the desired waveform to an inner wall of the processing container, the cleaning method comprising: applying the radio-frequency voltage to the electrode and applying a reverse phase with respect to a phase of the potential of the electrode.
19. A control method for a plasma processing apparatus including: a processing container; an electrode configured to place a substrate thereon in the processing container; a plasma generation source configured to supply plasma into the processing container; a bias power supply configured to supply a bias power of a desired waveform to the electrode; a part exposed to the plasma in the processing container; and a power supply configured to supply a radio-frequency voltage having a frequency equal to a frequency of the voltage of the bias power of the desired waveform, the control method comprising: applying the radio-frequency voltage to the electrode and generating a predetermined phase difference with respect to a phase of the potential of the electrode.


17. The cleaning method according to claim I 6, further comprising: generating a control signal for a radio-frequency voltage output from the bias power supply; transmitting the generated control signal to a phase shift circuit; and supplying the radio-frequency voltage to the part from the phase shift circuit.
20. The control method according to claim 19, further comprising: generating a control signal for a radio-frequency voltage output from the bias power supply; transmitting the generated control signal to a phase shift circuit; and supplying the radio-frequency voltage to the part from the phase shift circuit.



Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No.  US10672589.  Although the claims at issue are not identical, they are not patentably distinct from each other because they represent the same invention and same subject matter with identical limitations.

	Conclusion	

Claims 1-17 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        11/19/2022